Need, J.,
delivered the opinion of the court.
Appellee brought suit against the appellant to recover a balance due him as supervising and advising engineer in the construction of waterworks and electric lighting plants. Appellee claimed a balance due of one thousand and twenty-five dollars for services as engineer under a contract with the appellant, evidenced by an order duly adopted and entered upon the minutes of the board of mayor and aldermen of the appellant, whereby he was to be paid five per cent, on the total cost of the plants, which total cost is shown to be the sum of forty thousand and five hundred dollars. Appellee also claimed an amount due him for extra services and certain personal expenses of three hundred and sixty-two dollars and twenty cents.
The chancellor in rendering his final decree in the case also made a careful and complete report of all his- findings. In this he fully reviews the case, showing in detail his conclusions on the different Questions presented, and showing that he gave a painstaking as well as able attention to the trial and disposition thereof. He rendered judgment in favor of appellee for the full amount claimed, with interest at the legal rate from the 6th day of September, 1905. We believe that he is correct in deciding *198that appellee is entitled to judgment for the balance due him for his services on the contract price of five per cent, on the total cost of the plants. The record shows that one thousand dollars had been paid appellee, and that the balance therefore remaining was one thousand and twenty-five dollars. But we do not believe that appellee is entitled to judgment for his account for extra services and expenses.
We fail to find that the appellant, through any action of its board of mayor and aldermen, contracted with appellee for the extra services or for expenses. There is no order of the board relative to this. In fact, it is shown that the only contract between the parties is that evidenced by the order, in which appellee was to receive for his services the amount of five per cent, on the total cost of the plants. From all before us it appears that these services by appellee were only voluntary and incidental to the contract.
A careful review of the case leads us to conclude that appellee should only recover the amount due him under his contract with the appellant and that the appellant is not liable to him for the extra services and the expenses as claimed in his itemized statement of account filed, amounting to the sum of three hundred and sixty-two dollars and twenty cents. Therefore the final decree of the chancery court in this case is reversed in so far as it gives judgment against the appellant in favor of appellee for the sum of three hundred and sixty-two dollars and twenty cents, the account for extra services and for expenses, and is affirmed in rendering judgment for the sum of one thousand and twenty-five dollars, the balance due appellee under his contract with the appellant.
Judgment will be entered here against the appellant and in favor of appellee for the sum of $1,025.

Affirmed in part.


Reversed in part.